 



Exhibit 10.9
TALEO CORPORATION
BRADFORD BENSON EMPLOYMENT AGREEMENT
     This Agreement is entered into as of March 8, 2006 (the “Effective Date”)
by and between Taleo Corporation, a Delaware corporation, (the “Company”) and
Bradford Benson (“Executive”).
     1. Duties and Scope of Employment.
          (a) Positions and Duties. As of the Effective Date, Executive will
serve as Executive Vice President, Products and Technology. Executive will
assume and discharge such responsibilities as are commensurate with such
position and as the Chief Executive Officer may direct from time to time. During
Executive’s employment with Company, Executive shall devote Executive’s full
time, skill and attention to Executive’s duties and responsibilities and shall
perform faithfully, diligently and competently. In addition, Executive shall
comply with and be bound by the operating policies, procedures and practices of
Company in effect from time to time during Executive’s employment. The period of
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”
          (b) Obligations. During the Employment Term, Executive will devote
Executive’s full business efforts and time to the Company. For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration (including membership on a board of directors) without the prior
approval of the Chief Executive Officer; provided, however, that Executive may,
without the approval of the Chief Executive Officer, serve in any capacity with
any civic, educational, or charitable organization, provided such services do
not interfere with Executive’s obligations to Company.
     2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment. Upon
the termination of Executive’s employment with the Company for any reason,
Executive will be entitled to payment of all accrued but unpaid vacation,
expense reimbursements, and other benefits due to Executive through Executive’s
termination date under any Company-provided or paid plans, policies, and
arrangements. Executive agrees to resign from all positions that Executive holds
with the Company immediately following the termination of Executive’s employment
if Company so requests.
     3. Compensation.
          (a) Base Salary. As of the Effective Date, the Company will pay
Executive an annual salary of $200,000.00 USD as compensation for Executive’s
services (the “Base Salary”). The Base Salary will be paid periodically in
accordance with the Company’s normal payroll practices (but no less frequently
than once per month) and be subject to the usual, required withholding.
Executive’s salary will be subject to annual review, and adjustments will be
made based upon the Company’s standard practices or the discretion of the
Company’s Board of Directors.

 



--------------------------------------------------------------------------------



 



          (b) Bonus. Executive’s annual target for the aggregate amount of
annual and quarterly bonuses will be $150,000.00 USD (“Target Bonus”).
Allocation, eligibility and payment of Target Bonus will be based upon
achievement of quarterly and yearly performance goals approved by the Chief
Executive Officer and set forth in an annually and/or quarterly revised Target
Bonus Schedule, the first of which is attached hereto as Schedule A. Executive
will have the opportunity to discuss the nature of such performance goals with
the Chief Executive Officer prior to such performance goals being approved by
the Chief Executive Officer.
     4. Employee Benefits.During the Employment Term, Executive will be eligible
to participate in accordance with the terms of all Company employee benefit
plans, policies, and arrangements that are applicable to other senior executives
of the Company, as such plans, policies, and arrangements may exist from time to
time. Executive will be entitled to 3 weeks of paid annual vacation.
     5. Expenses. The Company will reimburse Executive for reasonable travel and
other expenses incurred by Executive in the furtherance of the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.
     6. Termination and Severance.
          (a) If Company or a successor corporation terminates Executive’s
employment for any reason other than Cause (as defined below) or if Executive
resigns for Good Reason (as defined below) then Company or the successor
corporation will (1) pay prorated bonuses for any partially completed bonus
periods through Executives termination date (at an assumed 100% on-target
achievement of goal), less any applicable state and federal required withholding
amounts and other lawful deductions, (2) continue to pay Executive’s Base Salary
at the rate in effect at the time of Executive’s resignation or termination of
employment for a period of 6 months from the date of Executive’s resignation or
termination of employment, less any applicable state and federal required
withholding amounts and other lawful deductions, and (3) if Executive elects to
continue Executive’s health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) following such termination or resignation of
Executive’s employment, pay the same portion of Executive’s monthly premium
under COBRA as it pays for active employees until the earliest of (i) the close
of the 6 month period following the termination of Executive’s employment,
(ii) the expiration of Executive’s continuation coverage under COBRA, or
(iii) the date when Executive becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment.
          (b) If Company or a successor corporation terminates Executive’s
employment for any reason other than Cause (as defined below) or if Executive
resigns for Good Reason (as defined below) and either such event takes place
within one year following a Change in Control (as defined below), then Company
or the successor corporation will (1) pay prorated bonuses for any partially
completed bonus periods through Executives termination date (at an assumed 100%
on-target achievement of goal), less any applicable state and federal required
withholding amounts and other lawful deductions, (2) continue to pay Executive’s
Base Salary at the rate in effect at the time of Executive’s resignation or
termination of employment for a period of 12 months from the date of Executive’s
resignation or termination of employment, less any applicable state and federal
required withholding amounts and other lawful deductions, (3) pay bonuses (at an
assumed 100% on-target achievement of goal) at the rate in effect at the time of
Executive’s resignation or termination of employment for a period of 12 months
from the date of Executive’s resignation or termination of employment (bonuses
will be prorated for any partially completed bonus periods through the 12 month
period from the date of Executive’s resignation or termination of employment),
less any

2



--------------------------------------------------------------------------------



 



applicable state and federal required withholding amounts and other lawful
deductions, and (4) if Executive elects to continue Executive’s health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
following such termination or resignation of Executive’s employment, pay the
same portion of Executive’s monthly premium under COBRA as it pays for active
employees until the earliest of (i) the close of the 12 month period following
the termination of Executive’s employment, (ii) the expiration of Executive’s
continuation coverage under COBRA, or (iii) the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment.
          (c) All benefits set forth in Sections 6(a) and 6(b) are collectively
referred to as “Severance.” Severance payments shall be made by Company on the
date such payments would have been made had Executive’s employment relationship
with Company continued (e.g., Severance based on Base Salary shall be paid twice
per month and Severance based on Target Bonuses shall be paid quarterly or
annually as appropriate).
          (d) In addition to Severance, in the event that Company or a successor
corporation terminates Executive’s employment for any reason other than Cause
(as defined below) or if Executive resigns for Good Reason (as defined below)
and either such event did not take place within one year following a Change in
Control (as defined below), then Executive will receive immediate vesting with
respect to the number of options that would have vested in accordance with
Executive’s then-current stock option grants had Executive remained employed for
an additional 6 months and, if applicable, the Company’s right of repurchase
shall continue to lapse in accordance with Executive’s then-current restricted
stock grants for a period of 6 months from the date of such termination or
resignation of employment. In the event of Executive’s termination of employment
as described in this subsection (d), the Executive’s then vested stock options
shall be exercisable for 3 months after Executive’s date of termination.
Notwithstanding the foregoing, in no case shall any option be exercisable after
the expiration of its term.
          (e) In addition to Severance, in the event that Company or a successor
corporation terminates Executive’s employment for any reason other than Cause
(as defined below) or if Executive resigns for Good Reason (as defined below)
and either such event takes place within one year following a Change in Control
(as defined below), Executive will receive immediate vesting with respect to all
unvested stock options that are held by Executive and the Company’s right of
repurchase shall lapse entirely with respect to restricted stock grants from the
Company to Executive. In the event of Executive’s termination of employment as
described in this subsection (e), the Executive’s then outstanding stock options
shall be exercisable for 3 months after Executive’s date of termination.
Notwithstanding the foregoing, in no case shall any option be exercisable after
the expiration of its term.
          (f) For purposes of this Section 6, “Cause” means (i) any act of
personal dishonesty taken by Executive in connection with Executive’s employment
responsibilities, (ii) Executive’s conviction of a felony, (iii) any act by
Executive that constitutes material misconduct, (iv) repeated failures to follow
the lawful, reasonable instructions of the Chief Executive Officer, or (v)
substantial violations of employment or fiduciary duties, responsibilities or
obligations to Company.
          (g) For purposes of this Section 6, “Good Reason” means (i) without
Executive’s consent, a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, other than a reduction where
Executive are asked to assume substantially similar duties and responsibilities
in a division of a larger entity after a Change in Control; (ii) without
Executive’s consent, a reduction of Executive’s Base Salary or Target Bonus
other than a one-time reduction that does not exceed twenty percent (20%) and
that is also applied to substantially all of Company’s senior executives;
(iii) without Executive’s consent, Executive’s relocation to a facility or a
location greater than 75 miles from San Francisco, California. If Executive does
not notify Company in

3



--------------------------------------------------------------------------------



 



writing that Executive believes a significant reduction of Executive’s duties,
position or responsibilities has occurred pursuant to this Section 6 within
thirty days of the event or occurrence that Executive believes to have resulted
in such a significant reduction, then such reduction shall be deemed for
purposes of this Agreement as not constituting Good Reason, as that terms is
used in this Section 6. Disagreement as to the allocation, eligibility and
payment of Target Bonus to be set forth in a Target Bonus Schedule shall not be
a basis for Good Reason resignation.
          (h) For purposes of this Section 6, “Change in Control” means the
occurrence of any of the following events: (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities and such change in ownership results in a broad management changes at
Company; or (ii) the consummation of the sale or disposition by Company of all
or substantially all of Company’s assets; or (iii) the consummation of a merger
or consolidation of Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) more than fifty percent (50%) of the total voting power
represented by the voting securities of Company or such surviving entity or its
parent outstanding immediately after such merger or consolidation.
          (i) Notwithstanding the above, Company’s Chief Executive Officer
reserves the right to make reasonable organizational structure changes
reasonably commensurate with the position of Chief Executive Officer. Such
changes may include the shifting or reassignment of divisional, geographic or
team responsibilities among members of the executive team. Such changes are
within the reasonable discretion of the Chief Executive Officer and shall not
constitute Good Reason, as that term is used in this Section 6.
          (j) Termination due to Death or Disability. If Executive’s employment
terminates by reason of death or Disability, then (i) Executive will be entitled
to receive benefits only in accordance with the Company’s then applicable plans,
policies, and arrangements, and (ii) Executive’s outstanding equity awards will
terminate in accordance with the terms and conditions of the applicable award
agreement(s).
          (k) Sole Right to Severance. This Agreement is intended to represent
Executive’s sole entitlement to severance payments and benefits in connection
with the termination of Executive’s employment. To the extent Executive receives
severance or similar payments and/or benefits under any other Company plan,
program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be correspondingly reduced
(and vice-versa).
     7. Conditions to Receipt of Severance.
          (a) Separation Agreement and Release of Claims. The receipt of any
Severance or other benefit pursuant to Section 6 will be subject to Executive
signing and not revoking a separation agreement and release of claims in a form
reasonably acceptable to the Company. Such agreement will provide (among other
things) that Executive will not disparage the Company, its directors, or its
executive officers, and will contain No-Inducement, No-Solicit and Non-Compete
terms consistent with this Agreement. No Severance will be paid or provided
until the separation agreement and release agreement becomes effective.
          (b) Non-solicitation and other terms. In the event of a termination of
Executive’s employment that otherwise would entitle Executive to the receipt of
Severance pursuant to Section 6, Executive agrees that as a condition to receipt
of Severance, during the 12-month period following termination of employment,
Executive, directly or indirectly, whether as employee, owner, sole proprietor,
partner, director, founder or otherwise, will (i) not hire, solicit, induce, or
influence any person to modify

4



--------------------------------------------------------------------------------



 



Executive’s employment or consulting relationship with the Company (the
“No-Inducement”), (ii) not solicit, divert or take away or attempt to solicit,
divert or take away the business of any customer or prospective customer of the
Company (the “No-Solicit”), and (iii) not engage in work in the geographical
area, as defined below, for the benefit of any business, in competition with the
Company’s business (“Non-Compete”). If Executive breaches the No-Inducement,
No-Solicit or Non-Compete, all continuing payments and benefits to which
Executive otherwise may be entitled pursuant to Section 6 will cease immediately
and shall be repaid to Company. Executive acknowledges that the time, geographic
and scope limitations of my obligations under this section that are to be
reflected in a separation agreement are reasonable, especially in light of the
Company’s desire to protect its Confidential Information and the Severance and
other benefits set forth herein, and that Executive will not be precluded from
gainful employment if Executive is obligated not to compete with the Company
during the period and within the geographical area. In the event the provisions
of this section are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, then
permitted by such law. The covenants contained in this section shall be
construed as a series of separate covenants, one for each city, town, suburb and
state within the geographical area. For purposes of this Section 7,
“geographical area” shall mean (i) all cities, towns and suburbs in Executive’s
state or province or territory of residence, (ii) all other states/provinces of
the United States and Canada, and (iii) all other countries of the world;
provided that, the Company currently markets its products via direct sales
within each such country prior to the date of the termination of Executive’s
relationship with the Company.
     8. Indemnification and Insurance. Executive will be covered under the
Company’s insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company’s bylaws,
Certificate of Incorporation, and standard form of Indemnification Agreement,
with such insurance coverage and indemnification to be in accordance with the
Company’s standard practices for senior executive officers but on terms no less
favorable than provided to any other Company senior executive officer or
director.
     9. Confidential Information.
          (a) Company Information. The Executive will not, at any time, whether
during or subsequent to Executive’s employment hereunder, directly or
indirectly, disclose or furnish to any other person, firm or corporation, or use
on behalf of himself/herself or any other person, firm or corporation, any
confidential or proprietary information acquired by the Executive in the course
of Executive’s employment with Company, including, without limiting the
generality of the foregoing, product design, product roadmaps, future product
plans, contractual details relating to current Company clients, buying habits of
present and prospective clients of Company, pricing and sales policy, techniques
and concepts, the names of customers or prospective customers of Company or of
any person, firm or corporation who or which have or shall have treated or dealt
with Company or any of its subsidiaries or affiliated companies, any other
information acquired by the Executive regarding the methods of conducting the
business of Company and any of its subsidiaries and/or affiliates, any
information regarding the company’s methods of research and development, of
obtaining business, of manufacturing, of providing or advertising products or
services, or of obtaining customers, trade secrets and other confidential
information concerning the business operations of Company or any company and/or
entity affiliated with Company, except to the extent that such information is
already generally known in the public domain.
          (b) Former Employer Information. Executive agrees, during employment
with Company, not to improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that Executive will not bring onto the premises of Company any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.

5



--------------------------------------------------------------------------------



 



          (c) Third Party Information. Executive recognizes that Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out work for
the Company consistent with Company’s agreement with such third party.
          (d) Assignment of Inventions. Executive agrees to promptly make full
written disclosure to Company, will hold in trust for the sole right and benefit
of the Company and hereby assigns to the Company, or its designee, all right,
title and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which Executive
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Executive is in the employ of Company (collectively referred to as
“Inventions”). Executive further acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with Company and
which are protectible by copyright are “works made for hire” as that term is
defined in the relevant copyright act.
          (e) Inventions Retained and Licensed. Executive has attached hereto,
as Schedule B, a list of all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with Company (collectively referred to as “Prior Inventions”), which
belong to Executive, which relate to Company’s proposed business, products or
research and development, and which are not assigned to Company hereunder; or,
if no such list is attached, Executive represents that there are no such Prior
Inventions. If in the course of Executive’s employment with Company, Executive
incorporates into a Company product, process or machine a Prior Invention owned
by Emoloyee or in which Executive has an interest, Company is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license to make, have made, modify, use, and sell such Prior Invention as part
of or in connection with such product, process or machine.
          (f) Maintenance of Records. Executive agrees to keep and maintain
adequate and current written records of all Inventions made by Executive (solely
or jointly with others) during the term of my employment with Company. The
records will be in the form of notes, sketches, drawings, and any other format
that may be specified by Company. The records will be available to and remain
the sole property of Company at all times.
          (g) Patent and Copyright Registrations. Executive agrees to assist
Company, or its designee, at Company’s expense, in every proper way to secure
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to Company of all pertinent information and data with
respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
Company, its successors, assigns, and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. Executive
further agrees that Executive’s obligation to execute or cause to be executed,
when it is in Executive’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If Company is unable because
of Executive’s mental or physical incapacity or for any other reason to secure
Executive’s signature to apply for or to pursue any application for any Canadian
or foreign patents or copyright registrations covering Inventions or original
works of authorship assigned to Company as above, then Executive hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as Executive’s agent and attorney in fact, to act for and in Executive’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive.

6



--------------------------------------------------------------------------------



 



          (h) Return of Company Documents. Executive agrees that, at the time of
leaving the employ of Company, Executive will deliver to Company (and will not
keep in my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to Executive’s employment with Company or otherwise belonging to Company, its
successors or assigns.
     10. Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive’s right to compensation or other benefits will be null
and void.
     11. Notices. All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:
If to the Company:
Attn: Chief Executive Officer
Taleo Corporation
575 Market Street, 8th Floor
San Francisco, CA 94105
If to Executive:
at the last residential address known by the Company as provided by Executive in
writing.
     12. Severability. If any provision hereof becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
     13. Arbitration.
          (a) General. In consideration of Executive’s service to the Company,
its promise to arbitrate all employment related disputes, and Executive’s
receipt of the compensation, pay raises, and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder, or benefit plan of the Company in
their capacity as such or otherwise) arising out of, relating to, or resulting
from Executive’s service to the Company under this Agreement or otherwise or the
termination of Executive’s service with the Company, including any breach of
this Agreement, will be subject to binding arbitration under the Arbitration
Rules set forth in California Code of Civil Procedure Section 1280 through

7



--------------------------------------------------------------------------------



 



1294.2, including Section 1283.05 (the “Rules”) and pursuant to California law.
Disputes which Executive agrees to arbitrate, and thereby agrees to waive any
right to a trial by jury, include any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, the California Labor Code, claims of
harassment, discrimination, or wrongful termination, and any statutory claims.
Executive further understands that this Agreement to arbitrate also applies to
any disputes that the Company may have with Executive.
          (b) Procedure. Executive agrees that any arbitration will be
administered by the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will be held
in the county of Taleo US headquarters and will allow for discovery according to
the rules set forth in the National Rules for the Resolution of Employment
Disputes or California Code of Civil Procedure. Executive agrees that the
arbitrator will have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. Executive
agrees that the arbitrator will issue a written decision on the merits.
Executive understands the Company will pay for any administrative or hearing
fees charged by the arbitrator or AAA except that Executive will pay the first
$200.00 of any filing fees associated with any arbitration Executive initiates.
Executive agrees that the arbitrator will administer and conduct any arbitration
in a manner consistent with the Rules and that to the extent that the AAA’s
National Rules for the Resolution of Employment Disputes conflict with the
Rules, the Rules will take precedence.
          (c) Remedy. Except as provided by the Rules, arbitration will be the
sole, exclusive, and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided for by the Rules, neither Executive nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.
          (d) Availability of Injunctive Relief. In addition to the right under
the Rules to petition the court for provisional relief, Executive agrees that
any party also may petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement or the Confidentiality Agreement
or any other agreement regarding trade secrets, confidential information,
nonsolicitation, noninducement or Labor Code §2870.
          (e) Administrative Relief. Executive understands that this Agreement
does not prohibit Executive from pursuing an administrative claim with a local,
state, or federal administrative body such as the Department of Fair Employment
and Housing, the Equal Employment Opportunity Commission, or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.
          (f) Voluntary Nature of Agreement. Executive acknowledges and agrees
that Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences, and binding effect of this Agreement, including that Executive is
waiving Executive’s right to a jury trial. Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
Executive’s choice before signing this Agreement.

8



--------------------------------------------------------------------------------



 



     14. Section 409A. Notwithstanding anything to the contrary in this
Agreement, any cash severance payments due to Executive pursuant to this
Agreement or otherwise will not be paid during the six-month period following
Executive’s termination of employment unless the Company determines, in its good
faith judgment, that paying such amounts at the time or times indicated above
would not cause Executive to incur an additional tax under Section 409A of the
Code and any temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder (“Section 409A”). If the payment of any amounts are
delayed as a result of the previous sentence, any cash severance payments due to
Executive pursuant to this Agreement or otherwise during the first six
(6) months after Executive’s termination will accrue during such six-month
period and will become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of the Executive’s termination. Thereafter,
payments will resume in accordance with the applicable schedule set forth in
this Agreement.
     15. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing that specifically references this Section and is
signed by duly authorized representatives of the parties hereto. Executive
agrees to work in good faith with the Company to consider amendments to this
Agreement which are necessary or appropriate to avoid imposition of any
additional tax or income recognition under Section 409A prior to the actual
payment to Executive of payments or benefits under this Agreement.
Notwithstanding the foregoing, this Agreement will be deemed amended, without
any consent required from Executive, to the extent necessary to avoid imposition
of any additional tax or income recognition pursuant to Section 409A prior to
actual payments under this Agreement to Executive. The parties agree to
cooperate with each other and to take reasonably necessary steps in this regard.
     16. Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.
     17. Survival. The Company’s and Executive’s responsibilities under
Sections 9 and 13 and all other provisions intended by their terms to survive
the termination of this Agreement will survive the termination of this
Agreement.
     18. Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
     19. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
     20. Governing Law. This Agreement will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).
     21. Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.
     22. Counterparts. This Agreement may be executed in counterparts, and may
be exchanged by fax or electronically scanned and emailed copies. Each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by a duly authorized officer, as of the day and year written
below.

                  COMPANY:            
 
                TALEO CORPORATION            
 
               
By:
       /s/ Michael Gregoire       Date:   3/8/2006
 
               
 
                Name: Michael Gregoire            
 
                Title: President and Chief Executive Officer        
 
                EXECUTIVE:            
 
                          /s/ Brad Benson       Date:   3/8/2006              
Brad Benson            

[SIGNATURE PAGE TO BRADFORD BENSON EMPLOYMENT AGREEMENT]

10